—Appeal from judgment, Supreme Court, New York County (Emily Goodman, J.), entered June 29, 1998, which granted the motion of defendants to strike the Sonmez’s complaint and the answer of the third-party defendant, and dismissed said pleadings with prejudice, deemed to be an appeal from the judgment entered thereon on August 21, 1998, and so considered, the judgment is unanimously affirmed, with costs.
The Sonmez’s complaint and the answer of third-party defendant LCK Restaurant Group, Inc., an entity controlled by plaintiff Kemal Sonmez, were properly struck pursuant to CPLR 3126 by reason of Kemal Sonmez’s deliberate destruction of financial records crucial to the defense of the action (see, Hyosung [Am.] v Woodcrest Fabrics, 106 AD2d 298, appeal dismissed 64 NY2d 934). Also supportive of the motion court’s determination to strike the pleadings was Kemal Sonmez’s evidently willful refusal to produce other relevant records demanded by defendants and his failure to respond to questions regarding his stock ownership in World on Columbus, Inc., the corporation on behalf of which he purported to sue (see, Ricco v Deepdale Gardens Apts. Corp., 113 AD2d 822). Plaintiffs were not entitled to a fact-finding hearing to determine the nature of documents they wrongfully discarded. Concur — Ellerin, P. J., Tom, Lerner, Buckley and Friedman, JJ.